NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 6-20-22 arguments vis-à-vis claim objections, simply stating that the objections were addressed by the 6-20-22 amendments, have been fully considered and are persuasive in view of said amendments.  The objections are withdrawn.
Applicant's 6-20-22 arguments vis-à-vis prior art rejections, simply stating that the rejections were addressed by the 6-20-22 claim amendments (i.e. placing claims that were not so rejected into independent form and/or incorporated into an independent claim), have been fully considered and are persuasive in view of said amendments.  The rejections are withdrawn.

Terminal Disclaimer (“TD”)
The TD filed 6-20-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,759,724 has been reviewed and is accepted.  The TD has been recorded and is sufficient to obviate the non-statutory, obviousness-type double patenting rejections over ‘724; said rejections are withdrawn.

Allowable Subject Matter
Claims 1, 3-12, and 21-22 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 21-22, the most pertinent prior art of record appears to be the 2006 Huang et al. Angew. Chem. Int. Ed. article (“Huang”), which discloses an ana-ZMOF (compound 2) comprising Zn atoms connected to two eIm linkers; the ana-ZMOF 2 has an “effective hexagonal pore diameter [of] only 2.2 Å[.]”  See Huang at, e.g., p. 1557 (1st & 4th par.) and 1559 (1st full par.); Fig. 1(c)-(d).  Claim 1 has been allowed over Huang, however, at least because Huang’s pore diameter is significantly above the claimed maximum of ~0.5 Å; claims 21-22 have been allowed over Huang at least because Huang does not teach or suggest an ana-topology MOF having an organic linker from the claimed lists.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  The Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 23, 2022
Primary Examiner
Art Unit 1736